May 5, 2011 Manulife Financial Corporation 200 Bloor Street East Toronto, Ontario M4W 1E5 Dear Sirs: RE: MANULIFE FINANCIAL CORPORATION (the “Company”) – Report of Voting Results of Matters Submitted to a Vote of Common Shareholders at the Annual Meeting of the Company held May 5, 2011 (the “Meeting”) The following matters were put to vote at the Meeting and pursuant to National Instrument 51-102, the report on the voting results are as follows: 1. Election of Directors A ballot was conducted for the resolution to elect directors of the Company until the next Annual Meeting. The following nominees were elected as directors: NAME OF NOMINEE VOTES FOR % VOTES WITHHELD % Linda B. Bammann Joseph P. Caron John M. Cassaday Gail C. A. Cook-Bennett Thomas P. d’Aquino Richard B. DeWolfe Robert E. Dineen, Jr. Donald A. Guloien Scott M. Hand Robert J. Harding Luther S. Helms Donald R. Lindsay Lorna R. Marsden John R. V. Palmer Hugh W. Sloan, Jr. 2. Appointment of Auditor A ballot was conducted for the resolution to appoint Ernst & Young LLP as auditor of the Company until the next Annual Meeting.Ernst & Young LLP were appointed. VOTES FOR % VOTES WITHHELD % 3. Advisory Resolution Accepting Approach to Executive Compensation A ballot was conducted for the Advisory Resolution accepting approach to Executive Compensation.The Advisory Resolution was approved. VOTES FOR % VOTES AGAINST % 4. Shareholder Proposals A ballot was conducted for shareholder proposal numbers 1and 2.Each shareholder proposal was defeated. VOTES FOR % VOTES AGAINST % VOTES ABSTAIN % PROPOSAL NO. 1 Critical Mass of Qualified Women on the Board PROPOSAL NO. 2 Pay Ratio CIBC MELLON TRUST COMPANY /s/Joyce Whitelaw Senior Manager Direct Dial:(416) 643-5851 Page 2
